DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 11, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarvis et al. (US 2020/0209865 A1).
Regarding claim 1, Jarvis teaches a vehicle comprising: a first space configured to store items to be delivered (512, delivery point); a second space separated from the first space (116, 124);
a conveyance apparatus configured to convey the cleaned clothes from the first space to the second space (AVG – [0021]);
a reader configured to read RF tag data from an RF tag attached to the items [0119]; and
a control apparatus configured to control the conveyance apparatus (Fig. 8),
wherein the control apparatus is configured to identify, based on the RF tag data read by the reader, items subject to delivery that are to be delivered at a next delivery location [0119], and cause only the clothes subject to delivery to be conveyed from the first space to the second space (Fig. 5).
The fact that the items to be delivered are “cleaned clothes” is an intended use of the vehicle, and imposes no structural limitations of the device. The items described in Jarvis could be “cleaned clothes”, and therefore Jarvis meets the limitations of the claims. This interpretation is maintained for the rest of the claims as well.
Regarding claim 3, Jarvis teaches wherein the control apparatus is configured to cause the item subject to delivery to be conveyed from the first space to the second space when the vehicle arrives at the delivery location [0135].
Regarding claim 5, Jarvis teaches wherein the RF tag data includes data identifying a user requesting cleaning of clothes to which the RF tag is attached and data on a delivery location of the clothes to which the RF tag is attached [0100].
Regarding claim 6, Jarvis teaches wherein the control apparatus is configured to communicate with an information processing apparatus configured to manage a travel route of the vehicle (Fig. 8, [0129]).
Regarding claim 7, Jarvis teaches wherein the control apparatus is configured to acquire information on the delivery location from the information processing apparatus [0129].
Regarding claim 8, Jarvis teaches a cleaning management system comprising:
the vehicle of claim 1; and
an information processing apparatus configured to manage a travel route of the vehicle (Fig. 8).
Regarding claims 9, 11, 13-15, 17, 19, and 20, these claims are analogous to the claims above, and are therefore also taught by Jarvis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Myllymaki (US 9256852 B1).
Regarding claim 2, Jarvis lacks the details of the authentication process.
Myllymaki teaches wherein the control apparatus is configured to perform an authentication process with a terminal apparatus of a user scheduled to receive the items subject to delivery at the delivery location, and allow access by the user to the second space when the authentication process is successful (Col. 3 Lines 9-15).
Therefore, it would have been obvious to authenticate the user prior to allowing access because it ensures that the packages are secure along the supply chain and it will help reduce package theft, as is becoming more common in recent years.
Regarding claim 4, Jarvis lacks the authentication.
Myllymaki teaches wherein the control apparatus is configured to cause the items subject to delivery to be conveyed from the first space to the second space when the authentication process is successful (Col. 3 Lines 9-15).
Therefore, it would have been obvious to authenticate the user prior to allowing access because it ensures that the packages are secure along the supply chain and it will help reduce package theft, as is becoming more common in recent years.
Regarding claims 10, 12, 16, and 18, these claims are analogous to the claims above and are therefore also taught by Jarvis in view of Myllymaki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876